            Case 1:19-cv-01420-MKV Document 96 Filed 02/03/21 Page 1 of 2

                                                                              USDC SDNY
                                                                              DOCUMENT
                             UNITED STATES DISTRICT COURT                     ELECTRONICALLY FILED
                            SOUTHERN DISTRICT OF NEW YORK                     DOC #:
                                                                              DATE FILED: 2/3/2021

                                                    No. 19-cv-01420-MKV
 In re Avon Products Inc. Securities Litigation
                                                    CLASS ACTION

                      ORDER APPROVING PLAN OF ALLOCATION

       WHEREAS, this matter came on for hearing on January 20, 2021 (the “Final Approval

Hearing”) on Lead Plaintiff Holly Ngo’s motion for final approval of class action settlement and

plan of allocation; and

       WHEREAS, the Court having considered all matters submitted to it at the Final Approval

Hearing and otherwise; and it appearing that notice of the Final Approval Hearing substantially in

the form approved by the Court was mailed to all Settlement Class members who could be

identified with reasonable effort, and that a summary notice of the hearing substantially in the form

approved by the Court was published in Investor’s Business Daily and transmitted over PR

Newswire pursuant to the specifications of the Court; and the Court having considered and

determined the fairness and reasonableness of the proposed plan of allocation;

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.       This Order incorporates by reference the definitions in the Stipulation and

Agreement of Settlement, dated as of August 21, 2020 (the “Stipulation”), and all capitalized

terms not otherwise defined herein shall have the same meanings as set forth in the Stipulation.

       2.       Pursuant to and in compliance with Rule 23 of the Federal Rules of Civil Procedure,

the Court hereby finds and concludes that due and adequate notice was directed to prospective

Settlement Class members who could be identified with reasonable effort, advising them of the

Plan of Allocation and their right to object thereto, and a full and fair opportunity was accorded to
            Case 1:19-cv-01420-MKV Document 96 Filed 02/03/21 Page 2 of 2




prospective Settlement Class members to be heard with respect to the Plan of Allocation. There

were no objections to the Plan of Allocation.

       3.       The Court hereby finds and concludes that the Plan of Allocation for the calculation

of the claims of claimants that is set forth in the Notice of Pendency of Class Action, Proposed

Settlement, and Motion for Attorneys’ Fees and Expenses (the “Notice”) disseminated to

Settlement Class members, provides a fair and reasonable basis upon which to allocate the Net

Settlement Fund among Settlement Class members.

       4.       The Court hereby finds and concludes that the Plan of Allocation, as set forth in the

Notice, is in all respects fair, reasonable and adequate and the Court hereby approves the Plan of

Allocation.


       SO ORDERED in the Southern District of New York on February 3, 2021.



                                                THE HON.
                                                    HO
                                                     ON. MAR
                                                         MARY
                                                           RY KAYY VYSKOCIL
                                                                   VYSKOCIL
                                                UNITED
                                                    ED
                                                     D STATE
                                                           ES DISTRICT JUDGE
                                                       STATES




                                                  2
